IN THE SUPREME COURT, STATE OF WYOMING

                             2016 WY 54

                                          APRIL TERM, A.D. 2016

                                                May 26, 2016


MEGAN B. GOLDEN,

Appellant
(Plaintiff),

v.                               S-15-0247

TODD A. GUION,

Appellee
(Defendant).

MEGAN B. GOLDEN,

Appellant
(Plaintiff),

v.                               S-15-0248

TODD A. GUION,

Appellee
(Defendant).

MEGAN B. GOLDEN,

Appellant
(Plaintiff),

v.
                                 S-15-0249
TODD A. GUION,

Appellee
(Defendant).


                    Appeal from the District Court of Sheridan County
                        The Honorable William J. Edelman, Judge

Representing Appellant:
      Pro se.

Representing Appellee:
      Amanda K. Roberts and J. Kyle Hendrickson of Lonabaugh and Riggs, LLP,
      Sheridan, Wyoming.



Before HILL, DAVIS, FOX, KAUTZ, and GOLDEN, Ret., JJ.




NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of typographical or other formal errors so correction may be made
before final publication in the permanent volume.
KAUTZ, Justice.

[¶1] These consolidated cases involve an ongoing dispute over personal property
awarded to Megan B. Golden in her 2012 divorce from Todd A. Guion. In three separate
docket numbers, Ms. Golden appeals from the district court’s August 31, 2015 order that:
1) rejected her request for a rehearing on a 2012 denial of her motion to find Mr. Guion
in contempt of court (Case No. S-15-0247); 2) denied her motion to vacate a February
2015 order following contempt hearings (Case No. S-15-0248); and 3) granted Mr.
Guion’s request for sanctions under W.R.C.P. 11 (Case No. S-15-0249). We dismiss
Case Nos. S-15-0247 and S-15-0248 for want of jurisdiction because Ms. Golden did not
file timely notices of appeal. We affirm the district court’s award of sanctions to Mr.
Guion in Case No. S-15-0249 and grant his request, under W.R.A.P. 10.05, for attorney
fees and costs related to this appeal.

                                          ISSUES

[¶2]   The dispositive issues in this case are:

        1.     Whether this Court has jurisdiction over Ms. Golden’s appeals of the
district court’s denials of her motion for a rehearing and her motion to vacate when she
did not file notices of appeal within thirty days after the motions were deemed denied.
        2.     Whether the district court abused its discretion when it awarded Mr. Guion
sanctions under W.R.C.P. 11.
        3.     Whether Mr. Guion is entitled to sanctions pursuant to W.R.A.P. 10.05
because there was no just cause for Ms. Golden’s appeals.

                                          FACTS

[¶3] In 2010, after three years of marriage, Ms. Golden filed for divorce from Mr.
Guion. Throughout the litigation, Ms. Golden claimed Mr. Guion withheld, lost, or
damaged her personal property. At the conclusion of the divorce trial, the district court
ordered the parties to make their best efforts to locate and protect the personal property.
On August 2, 2012, the district court entered a divorce decree which distributed the
parties’ real and personal property. It awarded Mr. Guion the real property but ordered
him to pay Ms. Golden $90,000, which represented approximately ninety percent of the
equity in the real property. Ms. Golden also received the vast majority of the personal
property.

[¶4] Ms. Golden appealed the decree, claiming the district court abused its discretion in
dividing the property. This Court summarily affirmed because Ms. Golden did not
provide the transcript of the trial proceedings as part of the record on appeal. Golden v.
Guion, 2013 WY 45, 299 P.3d 95 (Wyo. 2013) (Golden I). We also awarded attorney
fees to Mr. Guion under W.R.A.P. 10.05. Id., ¶ 8, 299 P.3d at 97. Several months after

                                              1
our decision in Golden I, Ms. Golden filed a Petition for Writ of Review with this Court,
again complaining about the district court’s division of property and asserting that her
constitutional rights had been violated by the Wyoming courts. We denied the petition
for writ of review.

[¶5] The litigation between the parties also included numerous contempt proceedings.
After the divorce trial but prior to entry of the decree, Ms. Golden filed a motion for
order to show cause, claiming Mr. Guion should be held in contempt of court for
vandalizing her personal property. At an August 16, 2012 hearing, the district court
verbally denied Ms. Golden’s motion because she failed to produce evidence to support a
finding that Mr. Guion had violated a court order. The district court asked Mr. Guion’s
counsel to prepare a written order; however, no order was ever entered.

[¶6] Time passed and the parties continued their battle. On October 2, 2013, Mr.
Guion filed a motion for order to show cause why Ms. Golden should not be held in
contempt of court and for damages because she refused to sign a quitclaim deed to the
real property in accordance with the divorce decree. At a hearing on the matter, Ms.
Golden stated she had not signed the quitclaim deed because of Mr. Guion’s actions
regarding her personal property. The district court found Ms. Golden in contempt of
court for refusing to sign the deed, and she immediately purged herself of the contempt
by signing the deed. The court reserved the issue of Mr. Guion’s damages and suspended
the proceedings to allow Ms. Golden to file a motion for order to show cause on the
personal property issue.

[¶7] Ms. Golden filed a motion for order to show cause on February 13, 2014. She
again claimed that Mr. Guion should be found in contempt of court because he had
damaged, destroyed or misappropriated her personal property. The district court held a
hearing on June 19, 2014. It told Ms. Golden that many of her claims were not timely
because they pertained to events that predated the divorce. The judge asked her to
present evidence showing that Mr. Guion had destroyed her property or otherwise
violated the decree after the divorce, and she conceded she did not have any. The district
court, therefore, dismissed Ms. Golden’s contempt action. It then directed the parties to
file written memoranda on the issue of Mr. Guion’s damages resulting from Ms.
Golden’s refusal to sign the quitclaim deed. After receiving the parties’ written
submissions on damages, the district court entered an “Order Following Contempt
Hearing” on February 11, 2015. It reiterated that Ms. Golden had been found in
contempt of court for failing to sign the quitclaim deed and awarded Mr. Guion damages
of over $32,000. The district court also memorialized its earlier ruling that Ms. Golden
had not proven Mr. Guion was in contempt of court for any actions pertaining to the
personal property.

[¶8] Ms. Golden did not appeal the district court’s February 11, 2015 order. Instead,
on February 26, 2015, she filed a motion to vacate the order. A few months later, she

                                            2
filed a motion for rehearing of her July 2012 contempt motion because no written order
had been entered on the district court’s August 2012 verbal denial of the motion.1 Mr.
Guion filed a motion for sanctions under W.R.C.P. 11.

[¶9] On August 31, 2015, the district court issued an order addressing all three motions.
It denied Ms. Golden’s motion for a rehearing, ruling the oral order was effective even
though no written order had ever been entered, and the time for appeal had long since
lapsed. The district court also denied Ms. Golden’s motion to vacate the February 2015
order because she failed to articulate any grounds to set it aside under W.R.C.P. 60.
Finally, the district court granted Mr. Guion’s motion for sanctions under W.R.C.P. 11
because Ms. Golden had raised the same issues regarding the personal property many
times and her most recent motions were meritless and amounted to harassment of Mr.
Guion. Ms. Golden filed three separate notices of appeal from the August 31, 2015
order. We consolidated the cases for decision.

                                           DISCUSSION

        A. Timeliness of Appeals Under the “Deemed Denied” Rule –
           Case Nos. S-15-0247 and S-15-0248

[¶10] Case No. S-15-0247 pertains to Ms. Golden’s May 11, 2015 motion for rehearing
of her 2012 contempt motion. She claimed a rehearing was necessary because no written
order denying her contempt motion was ever entered in the court record. Before we can
consider the merits of her argument, we must determine whether Ms. Golden properly
invoked this Court’s jurisdiction by filing a timely notice of appeal.

[¶11] The timely filing of a notice of appeal is mandatory and jurisdictional. W.R.A.P.
1.03. The existence of jurisdiction is a matter of law; consequently, our review is de
novo. Waldron v. Waldron, 2015 WY 64, ¶ 11, 349 P.3d 974, 977 (Wyo. 2015).
Pursuant to W.R.A.P. 2.01, an appeal must be filed within thirty days after entry of an
appealable order. The time limits for filing a notice of appeal apply to all parties,
including those appearing pro se. Poignee v. State, 2016 WY 42, ¶ 9, ___ P.3d ____
(Wyo. 2016). Because failure to file a timely notice of appeal deprives this Court of
jurisdiction, we will not consider appellate argument or issues arising from a late notice
of appeal. Waldron, ¶ 11, 349 P.3d at 977; Capshaw v. Osbon, 2008 WY 95, ¶ 11, 190
P.3d 156, 158 (Wyo. 2008).

[¶12] Ms. Golden did not delineate the procedural authority for her motion for rehearing
in her district court filing; however, she claims on appeal that she was entitled to a
1
 Ms. Golden stated that she realized a written order denying her 2012 contempt motion had not been
entered when she was preparing to file a related federal court action against Governor Mead, Chief Justice
Burke and District Judge Fenn. She filed that federal action in the United States District Court for the
District of Wyoming; accordingly, Chief Justice Burke recused himself from participating in this appeal.
                                                    3
rehearing on her 2012 contempt motion because the district court’s oral ruling was void
under W.R.C.P. 60(b)(4).2 Rule 60(b) motions are governed by the deemed denied rule
in W.R.C.P. 6(c)(2):

                . . . Any motion, under Rules 50(b) and (c)(2), 52(b), 59 and
                60(b), not determined within 90 days after filing shall be
                deemed denied unless, within that period, the determination is
                continued by order of the court, which continuation may not
                exceed 60 days, at which time, if the motion has not been
                determined, it shall be deemed denied.

[¶13] In Paxton Resources, LLC v. Brannaman, 2004 WY 93, 95 P.3d 796 (Wyo. 2004),
this Court considered the effect of the deemed denied provision of Rule 6(c)(2) on the
time for filing a notice of appeal. We described the setting for the appellate issue as:

                        The following sequence of events sets the stage for our
                inquiry: the motions were filed, judgment was entered, the
                order setting the motions for hearing was entered, the ninety-
                day “deemed denied” date passed, the hearing was held, the
                thirty-day appeal deadline after the “deemed denied” date
                passed, the order denying the motions was entered, the notice
                of appeal was filed. There is no dispute that the appeal was
                filed more than thirty days after the “deemed denied” date.
                The sole question is whether the district court’s entry of the
                setting order during the ninety-day period acted to toll the
                time for appeal or acted as a determination of the motions.

Id., ¶ 6, 95 P.3d at 799. We concluded that, under Rule 6(c)(2), the written order denying
the motions, which was entered after the ninety day deemed denied deadline had passed,
did not extend the time for filing the notice of appeal. The appellant was required to file
its notice of appeal within thirty days after the motion was deemed denied and failure to
do so deprived this Court of jurisdiction. Id., ¶ 18, 95 P.3d at 802.

[¶14] In the present case, the ninety day period for decision on Ms. Golden’s May 11,
2015 motion for rehearing expired on August 9, 2015. She then had thirty days to file her
notice of appeal, making the deadline September 8, 2015. Under Paxton, the district
court’s August 31, 2015 order did not extend the deadline to file the notice of appeal;
therefore, Ms. Golden’s September 28, 2015 notice of appeal was untimely.

2
  Rule 60(b) states in relevant part: “(b) Other Reasons. – On motion, and upon such terms as are
just, the court may relieve a party or a party’s legal representative from a final judgment, order, or
proceeding for the following reasons: . . . (4) the judgment is void[.]”

                                                      4
[¶15] However, Rule 6(c)(2) has been amended since the Paxton decision to allow the
district court to continue the determination of a motion subject to the deemed denied rule
for an additional sixty days beyond the initial ninety day period. Ms. Golden does not
direct us to a ruling by the district court continuing the time for determination of her
motion for rehearing beyond the ninety day period, and we have not located any such
ruling in our review of the record. In absence of a continuance, she was required to file
her notice of appeal within thirty days after the ninety day period under Rule 6(c)(2)
expired. She did not do so; consequently, we do not have jurisdiction to decide the issues
arising from the denial of her motion for rehearing. Waldron, ¶ 11, 349 P.3d at 977,
citing W.R.A.P. 2.01. Ms. Golden’s appeal in Case No. S-15-0247 is dismissed.

[¶16] Ms. Golden’s appeal in Case No. S-15-0248 of the denial of her motion to vacate
the February 11, 2015 order following contempt hearings is also time barred. She filed
her motion to vacate on February 26, 2015. Although she did not identify a specific
procedural basis for her motion, we agree with the district court that it was clearly a
motion for relief from the order governed by Rule 60(b). Under Rule 6(c)(2) and Paxton,
the motion to vacate was deemed denied ninety days after it was filed, or May 27, 2015.
Ms. Golden did not file her notice of appeal until September 28, 2015.

[¶17] As we explained above, the current version of Rule 6(c)(2) allows the district court
to continue the determination for an additional sixty days. However, there is nothing in
the record to indicate the district court granted a continuance in accordance with the rule,
and, in any event, the August 31, 2015 order was outside the additional sixty day
window. Ms. Golden did not file her notice of appeal within thirty days after her motion
to vacate was deemed denied; therefore, we do not have jurisdiction over her appeal of
the denial of her motion to vacate. Waldron, ¶ 11, 349 P.3d at 977; Capshaw, ¶ 11, 190
P.3d at 158. Ms. Golden’s appeal in Case No. S-15-0248 is dismissed.

       B. Rule 11 Sanctions—Case No. S-15-0249

[¶18] The district court granted Mr. Guion’s request for sanctions under W.R.C.P. 11
after Ms. Golden filed the motions to vacate and for rehearing. We review the district
court’s decision on a request for Rule 11 sanctions for an abuse of discretion. Lavitt v.
Stephens, 2015 WY 57, ¶ 13, 347 P.3d 514, 518 (Wyo. 2015); Davis v. Big Horn Basin
Newspapers, Inc., 884 P.2d 979, 983 (Wyo. 1994). In determining whether the district
court abused its discretion, we consider the reasonableness of its decision. Lavitt, ¶ 13,
347 P.3d at 518; Dishman v. First Interstate Bank, 2015 WY 154, ¶ 13, 362 P.3d 360,
365 (Wyo. 2015).

[¶19] Rule 11 states in pertinent part:

              (b) Representations to Court. – By presenting to the court
              (whether by signing, filing, submitting, or later advocating) a

                                             5
             pleading, written motion, or other paper, an attorney or
             unrepresented party is certifying that to the best of the
             person’s knowledge, information, and belief formed after an
             inquiry reasonable under the circumstances:
                    (1) It is not being presented for any improper purpose,
             such as to harass or to cause unnecessary delay or needless
             increase in the cost of litigation;
                    (2) The claims, defenses, and other legal contentions
             therein are warranted by existing law or by a nonfrivolous
             argument for the extension, modification, or reversal of
             existing law or the establishment of new law;
                    (3) The allegations and other factual contentions have
             evidentiary support or, if specifically so identified, are likely
             to have evidentiary support after a reasonable opportunity for
             further investigation or discovery[.] . . .
             (c) Sanctions. – If, after notice and a reasonable opportunity
             to respond, the court determines that subdivision (b) has been
             violated, the court may, subject to the conditions stated
             below, impose an appropriate sanction upon the . . . parties
             that have violated subdivision (b) or are responsible for the
             violation.

[¶20] The district court sanctioned Ms. Golden for repeatedly filing unsubstantiated
motions on her claim that Mr. Guion withheld or destroyed the personal property
awarded to her in the divorce. The district court noted that she had numerous
opportunities to litigate the issue regarding her personal property, suggesting that res
judicata barred further consideration of the issue.

                     A divorce decree is a final judgment and res judicata
             on all issues decided. Matter of Paternity of JRW, 814 P.2d at
             1265, citing Warren v. Hart, 747 P.2d 511, 512 (Wyo.1987);
             Mentock v. Mentock, 638 P.2d 156, 158 (Wyo.1981); Heyl v.
             Heyl, 518 P.2d 28, 30 (Wyo.1974). We apply a four-part test
             to determine if res judicata will bar a subsequent action: First,
             are the parties identical? Second, is the subject-matter
             identical? Third, were the issues the same and related to the
             subject-matter? Fourth, were the capacities of the parties, in
             reference to both the subject-matter and the issues between
             them, identical? Moore v. Moore, 835 P.2d 1148, 1151
             (Wyo.1992).

Harshfield v. Harshfield, 842 P.2d 535, 537 (Wyo. 1992) (some citations omitted). In
Mentock, 638 P.2d at 158, we discussed the rationale behind applying res judicata to all

                                            6
matters decided in a divorce decree. “This doctrine is mandated by public necessity;
there must be an end to litigation at some point, or else the legal system would become so
bogged down that nothing would ever remain decided.” Id., citing Rubeling v. Rubeling,
406 P.2d 283 (Wyo. 1965).

[¶21] Ms. Golden’s primary argument on appeal seems to be that the district court has
never properly ruled on her personal property claim. By taking that position, she ignores
the course of proceedings in this case and her many failures to provide relevant
admissible evidence to establish Mr. Guion’s contemptuous actions. At the beginning of
the divorce trial on June 29, 2012, Ms. Golden, who represented herself, complained
about how Mr. Guion had treated the belongings she had stored at the marital home,
claiming that he had “destroyed, broken and removed” them. She asserted that he was in
contempt of court for violating the November 2010 order which forbade “[d]estroying,
removing, encumbering or alienating the property of the parties.” The district judge
stated: “. . . [W]e’re here today to make an equitable and just division of the property
between the parties. If there has been waste of some of the property, that may well be
relevant . . . as to the decision to be made today.”

[¶22] Ms. Golden testified and called Julie Harrison as a witness. Ms. Harrison
explained that she and Ms. Golden had packed the personal property and stored it in the
garage of the marital home, but when they returned several weeks later, the property had
been moved to one side of the garage in a “haphazard” manner. Pictures of some
damaged property were admitted into evidence.3 Mr. Guion acknowledged he had moved
her property but stated that he noticed some of it was damaged before he moved it. He
also accused her of damaging some of his property.

[¶23] At the conclusion of the trial, the district court awarded the vast majority of the
parties’ personal property to Ms. Golden. It instructed the parties to use their “best
efforts” to locate any missing personal property and ordered Mr. Guion to store Ms.
Golden’s personal property in a safe manner until October 15, 2012. The district court
expressly addressed Ms. Golden’s claim that Mr. Guion had damaged her personal
property, stating:

              I understand some of them have been damaged and there’s
              probably a lot of finger pointing on who damaged what or
              what happened. I can’t fix something that’s broken. I’m not
              going to make an adjustment. You kind of --- both of you
              brought it on yoursel[ves], I think, in the way this thing has
              happened for that to have occurred.”


3
  The district court refused many of Ms. Golden’s exhibits because she did not comply with her
obligation, under the rules of civil procedure, to produce them to Mr. Guion.
                                              7
(emphasis added).

[¶24] Just two weeks after the divorce trial and prior to entry of the divorce decree, Ms.
Golden filed a motion for an order to show cause why Mr. Guion should not be held in
contempt of court for violating the November 2010 order. She asserted that “during the
period of July 29 through September 1, 2011,” Mr. Guion maliciously and willfully
vandalized her pre-marital personal belongings “causing an estimated $75,000” in
damages.4 She requested that the court order all of her property be returned and Mr.
Guion be required to pay damages for any property harmed or not returned.

[¶25] The district court held a hearing on Ms. Golden’s contempt motion on August 16,
2012, and stated at the outset: “I know we had quite a bit of conversation about the
personal property at the trial. This isn’t an opportunity to re-try the case.” Despite that
admonishment, Ms. Golden (who again represented herself) repeatedly complained about
Mr. Guion’s damage and destruction of her personal property prior to the divorce. The
district court also heard Mr. Guion’s testimony about his handling of Ms. Golden’s
personal property and testimony from other witnesses that Ms. Golden had, in the past,
accused others of stealing or damaging her property. In the end, the district court denied
the contempt motion, finding insufficient evidence to support it.

[¶26] Later, Ms. Golden attempted to excuse her refusal to sign the quitclaim deed by
reiterating that Mr. Guion had damaged and/or misappropriated her personal property.
The district court found her in contempt of court for refusing to sign the deed but told her
she could file a motion for order to show cause on the personal property issue. On
February 13, 2014, she filed another contempt motion against Mr. Guion for his actions
regarding her personal property. Her motion alleged that Mr. Guion “did maliciously
molest, vandalize, destroy, remove and alienate” her personal property while it was in his
possession in 2011. In her prayer for relief, she sought reconsideration of the district
court’s rulings in the divorce decree and at the earlier contempt hearing.

[¶27] On June 19, 2014, the district court held a hearing on Ms. Golden’s motion to
show cause and tried to emphasize that it was only going to consider claims that arose
after the divorce trial. Ms. Golden conceded that a number of her claims pertained to
events that took place prior to the June 2012 divorce trial but, nevertheless, continued to
insist that her complaints be heard. When asked for legal authority that would allow the
court to reconsider those matters, she did not provide any.

[¶28] The only claims Ms. Golden presented at the June 19, 2014 hearing that pertained
to Mr. Guion’s actions after the divorce and the August 2012 contempt hearing were that

4
 Ms. Golden’s claimed damages have greatly increased over time. In her 2014 motion for order to show
cause, she claimed she was entitled to “treble punitive damages” of not less than $500,000 or $800,000.
She did not provide supporting evidence for her valuations.
                                                  8
he interfered with her attempts to retrieve some large items from his house in November
2013 and he failed to relinquish a computer awarded to her in the decree. The district
court attempted to devise a plan for her to retrieve the large items, but she became
frustrated and stated, “Just forget it. He can keep it.” With regard to the computer, the
district court indicated the requirements of the decree had been fulfilled because she left
“town with an Apple computer.” Although it was apparent she did not agree with the
court’s conclusion, she said, “So, it’s fine, Your Honor. It’s fine.” The district court
verbally dismissed the order to show cause against Mr. Guion. It solemnized the ruling
in its order on the parties’ contempt motions on February 11, 2015.

[¶29] Ms. Golden subsequently filed the motion to vacate the district court’s order of
February 11, 2015, and the motion for rehearing of her 2012 motion for contempt. As we
discussed above, she did not provide a rational argument why the orders should be set
aside under Rule 60(b) or any other procedural rule. Instead, the primary focus of her
argument, yet again, was that the district court had not properly addressed the loss and
damage of her personal property.

[¶30] At that point, Mr. Guion filed the Rule 11 motion for sanctions, asserting that Ms.
Golden’s pending motions were attempts to relitigate the personal property issue, had no
legal or factual basis, and were designed to harass him. The district court agreed with
Mr. Guion, stating in its August 31, 2015 order that the issues regarding Ms. Golden’s
pre-marital belongings had been addressed in numerous court proceedings. The court
ruled that, through her repetitive motions, Ms. Golden had “engaged in harassing
behavior using the Courts as her vehicle to do so. She has attempted to revisit the same
argument repeatedly by filing baseless and frivolous motions lacking legal support.” It
sanctioned Ms. Golden under Rule 11 by requiring her to pay Mr. Guion’s attorney fees.

[¶31] The district court’s ruling is supported by the record. The underlying basis for Ms.
Golden’s motions for a rehearing and to vacate the contempt order was the loss and
destruction of her personal property. As outlined above, the personal property issue was
addressed at the divorce trial when the district court specifically declined to make any
adjustments on that basis and in numerous motions, hearings and orders following the
divorce decree. Res judicata bars relitigation of issues decided in earlier court
proceedings. Harshfield, 842 P.2d at 537. Ms. Golden has had her day in court (and
more) on the loss and/or destruction of her personal property. We understand that she
strongly disagrees with the district court’s handling of the personal property issues.
However, our law does not allow litigants multiple opportunities to present the same
argument and issues to the court hoping for a different resolution. The district court did
not abuse its discretion by granting Mr. Guion’s request for Rule 11 sanctions.5
5
  Ms. Golden also claims the district court was required to hold a hearing before it could grant Rule 11
sanctions. She does not, however, direct us to any relevant legal authority that supports that proposition.
We do not consider issues not supported by cogent argument or citation to pertinent authority. See, e.g.,
Griggs v. State, 2016 WY 16, ¶ 10, 367 P.3d 1108, 1119 (Wyo. 2016).
                                                    9
       C. W.R.A.P 10.05 Sanctions

[¶32] On appeal, Mr. Guion requests sanctions against Ms. Golden under W.R.A.P.
10.05. The rule states in relevant part:

               (b) If the court certifies, whether in the opinion or upon
               motion, there was no reasonable cause for the appeal, a
               reasonable amount for attorneys’ fees and damages to the
               appellee shall be fixed by the appellate court and taxed as part
               of the costs in the case.

W.R.A.P. 10.05(b). In addition to sanctioning an appellant when there is no reasonable
cause for appeal, we award sanctions when the appellant’s brief “lacks cogent argument,
there is an absence of pertinent legal authority to support the issues, or there is a failure to
adequately cite to the record.” Carbaugh v. Nichols, 2014 WY 2, ¶ 23, 315 P.3d 1175,
1180 (Wyo. 2014), quoting Welch v. Welch, 2003 WY 168, ¶ 13, 81 P.3d 937, 940 (Wyo.
2003). See also W.R.A.P. 1.03 (stating that non-jurisdictional failures to comply with the
rules of appellate procedure are grounds for “such action as the appellate court deems
appropriate, including but not limited to: refusal to consider the offending party’s
contentions; assessment of costs; monetary sanctions; award of attorney fees; dismissal;
and affirmance”).

[¶33] The record in this case amply demonstrates that Ms. Golden did not have just
cause to appeal. She failed to file timely notices of appeal after two of her motions were
deemed denied under Rule 6(c)(2), and her appellate argument on the Rule 11 sanctions
was, in large part, a simple reiteration of the argument that resulted in the sanction in the
first place. In addition, Ms. Golden violated W.R.A.P. 2.07(b) by failing to attach the
required appendices to her notice of appeal. Her briefs were also deficient because she
failed to include many record cites, cogent argument or the appropriate appendices.6
WRAP 7.01. Consequently, Mr. Guion is entitled, under W.R.A.P. 10.05, to recover
reasonable attorney fees and costs incurred in responding to these appeals. We will
determine the proper amount to be awarded after he submits documentation pursuant to
W.R.A.P. 10.06.

                                        CONCLUSION

[¶34] Ms. Golden’s appeals of the denials of her motion for rehearing and her motion to
vacate the contempt order were not timely because she did not file notices of appeal
within thirty days after the motions were deemed denied under Rule 6(c)(2).
Consequently, we dismiss Case Nos. S-15-0247 and S-15-0248. We affirm the district
6
  Ms. Golden attempted to correct some of the deficiencies by filing erratas with the appealed order
attached.
                                                10
court’s ruling in Case No. S-15-0249. It did not abuse its discretion by sanctioning Ms.
Golden under Rule 11 for repeatedly filing motions against Mr. Guion alleging that he
damaged or misappropriated her personal property after the district court denied relief on
that basis. Finally, Mr. Guion is entitled to attorney fees and costs under Rule 10.05.




                                           11